DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 11,167,198. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims are set forth in claims of ‘198 as follows:
1. A football helmet comprising: a shell configured to receive a head of a wearer of the football helmet, the shell including: a crown portion defining an upper region of the shell; a front portion extending generally forwardly and downwardly from the crown portion; a rear portion extending generally rearwardly and downwardly from the crown portion; and left and right side portions extending generally laterally and downwardly from the crown portion; and an energy attenuation assembly removably positioned within the shell, wherein a first energy attenuation member of the energy attenuation assembly has both an energy management region and a fitting region, wherein:
(A) the energy management region includes a plurality of lattice cells that are a first lattice cell type and are manufactured using an additive manufacturing process, and wherein the energy management region: (i) is positioned between the shell and the fitting region, (ii) is configured to absorb a majority of energy transmitted through the shell from an impact to the shell and (iii) has different energy absorption properties than energy absorption properties of the fitting region; and
(B) the fitting region includes a plurality of lattice cells that are a second lattice cell type that is different from the first lattice cell type, and wherein the fitting region is positioned between the energy management region and the wearer’s head when the helmet is worn by the wearer (lines 1-32 of claim 1).
2. The football helmet of claim 1, wherein the fitting region of the first energy attenuation member is formed using said additive manufacturing process (claim 2 of ‘198). 
3. The football helmet of claim 1, wherein the first energy attenuation member has an original thickness in an uncompressed state occurring when the helmet is not being worn by the wearer, and
wherein when the helmet is worn by the wearer, the original thickness is reduced by 1% to 15% due to compression of an extent of the fitting region (claim 3 of ‘198).
4. The football helmet of claim 1, wherein the first energy attenuation member includes: (i) at least three different lattice cells and (ii) two different lattice densities (claim 4 of ‘198).
5. The football helmet of claim 1, wherein the first energy attenuation member further includes: an exterior closed skin that is substantially smooth and configured to be positioned between the fitting region and the wearer’s head when the helmet is worn by the wearer and (ii) an interior open skin that has openings formed there through, is positioned between the fitting region and the energy management region, and is integrally formed with both the fitting region and the energy management region (claim 5 of ‘198).
6. The football helmet of claim 1, wherein the first energy attenuation member further includes an exterior open skin that (i) is integrally formed with the energy management region and (ii) is positioned between the energy management region and an inner surface of the shell (claim 6 of ‘198).
7. The football helmet of claim 6, wherein the first lattice cell type is a surface-based lattice cell type and the second lattice cell type is a strut-based lattice cell type (claims 6 and 7 of ‘198).

8. The football helmet of claim 6, wherein the first lattice cell type is a first strut-based lattice cell type and the second lattice cell type is a second strut-based lattice cell type that is different than the first lattice cell type (claims 6 and 8 of ‘198).
9. The football helmet of claim 1, wherein the energy attenuation assembly includes a second energy attenuation member, wherein the first energy attenuation member is made from a first material and the second energy attenuation member is made from a second material, wherein the first material is different from the second material (claim 9 of ‘198).
10. The football helmet of claim 1, wherein the energy attenuation assembly includes a second energy attenuation member that is positioned inward and adjacent to one of the left and right side portions of the shell, wherein:
(i) the first energy attenuation member has an original thickness in an uncompressed state, and wherein compressing the first energy attenuation member to 25% of its original thickness requires a first force;
(ii) the second energy attenuation member has an original thickness in the uncompressed state, and wherein compressing the second energy attenuation member to 25% of its original thickness requires a second force; and wherein the second force is less than the first force (claim 10 of ‘198).
11. The football helmet of claim 1, wherein the energy attenuation assembly includes a second energy attenuation member, wherein the first energy attenuation member has a first overall density that is between 3 and 17 pounds per cubic foot and the second energy attenuation member has a second overall density that is between 3 and 7 pounds per cubic foot (claim 11 of ‘198).
12. A football helmet comprising:
a shell configured to receive a head of a wearer of the football helmet, the shell including:
a crown portion defining an upper region of the shell;
a front portion extending generally forwardly and downwardly from the crown portion;
a rear portion extending generally rearwardly and downwardly from the crown portion; and
a pair of side portions extending generally laterally and downwardly from opposed sides of the crown portion; and an energy attenuation assembly positioned within the shell, the energy attenuation
assembly including:
(A) a front energy attenuation member that is positioned adjacent the front portion of the shell, wherein the front energy attenuation member: (i) is manufactured using an additive manufacturing process with a plurality of lattice cells that include a first lattice cell type, (ii) has an original thickness of the front energy attenuation member in an uncompressed state, and (iii) requires a first force to compress the front energy attenuation member to 80% of the original thickness;
(B) a side energy attenuation member that is positioned adjacent one of the side portions of the shell, wherein the side energy attenuation member: (i) is manufactured using the additive manufacturing process with a plurality of lattice cells that include a second lattice cell type that differs from the first lattice cell type of the front energy attenuation member, (ii) has an original thickness of the side energy attenuation member in an uncompressed state, and (iii) requires a second force to compress the side energy attenuation member to 80% of the original thickness; and
wherein the first force is at least 10% greater than the second force (claim 12 of ‘198).
13. The football helmet of claim 12, wherein the plurality of lattice cells within the front energy attenuation member further includes a second lattice cell type;
wherein when the helmet is worn by the wearer, (i) the second lattice cell type is positioned between the first lattice cell type and the wearer’s head; and (ii) the first lattice cell type is positioned between the shell and the second lattice cell type (claim 13 of ‘198).
14. The football helmet of claim 13, wherein the first lattice cell type is a surface-based lattice cell type and the second lattice cell type is a strut-based lattice cell type (claim 14 of ‘198).
15. The football helmet of claim 12, wherein the second lattice cell type within the side energy attenuation is a strut-based lattice cell type (claim 15 of ‘198).
16. The football helmet of claim 12, wherein the energy attenuation assembly further comprising a crown energy attenuation member, wherein the crown energy attenuation member includes at least a strut-based lattice cell type (claim 16 of ‘198).
17. The football helmet of claim 12, wherein the energy attenuation assembly exerts a pre- impact pressure of 1 to 10 pounds per square inch on the wearer’s head when the helmet is worn by the wearer (claim 17 of ‘198).
18. The football helmet of claim 12, wherein the plurality of lattice cells within the front energy attenuation member further includes a second lattice cell type; and
wherein when the helmet is worn by the wearer, the original thickness of the front energy attenuation member is reduced by 1% to 15% due to compression of an extent of the plurality of lattice cells having the second lattice cell type (claim 18 of ‘198).
19. The football helmet of claim 12, wherein the front energy attenuation member includes a substantially smooth exterior closed skin that is configured to be positioned adjacent to the wearer’s head when the helmet is worn by the wearer, and wherein the exterior closed skin has a thickness that is greater than 0.1 mm (claim 19 of ‘198).
20. The football helmet of claim 12, wherein the energy attenuation assembly includes a rear energy attenuation member that is positioned inward and adjacent the rear portion of the helmet, wherein the rear energy attenuation member: (a) is manufactured using the additive manufacturing process with a plurality of lattice cells, (b) includes a first region that is configured to be positioned adjacent to the wearer’s head when the helmet is worn by the wearer, and (c) includes a second region that is configured to be positioned adjacent to the shell (claim 20 of ‘198).

Specification
The disclosure is objected to because of the following informalities: Paragraph [0001] should be amended to indicate that US Application No. 16/691,436 is now U.S. 11,167,198.  
Appropriate correction is required.
Drawings
The drawings were received on 2/3/2022.  These drawings (10 pgs, Figures 50B, 51B, 55A,B , 55C, 55D, 55E, 57C, 71A-D, 72A,B, 73) are acceptable for examination purposes. The drawings are labelled as “Replacement Sheet”; however, the drawings of 2/3/2022 appear to be identical to the originally filed drawings and accompanying remarks with further explanation were not provided. 
Information Disclosure Statement
	The IDS of 10/7/22 (33 pgs) includes US 9702546 to Vasquez, a recessed lighting device and US 8026396 to Mitsuda, which are lined-through as not considered because the subject matter of these patents is not relevant to the disclosed invention. 

Allowable Subject Matter
Claims 1-20 are allowed pending receipt of a properly filed terminal disclaimer.

Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Katherine Moran at (571) 272-4990 (phone) and/or (571) 273-4990 (fax). Please note that internet communication (i.e. email) requires submission of an Authorization for Internet Communications form (PTO/SB/439).  The examiner can be reached on Monday-Thursday from 9:00 am to 6:00 pm, and alternating Fridays.If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh, may be reached at (571) 272-4888. The official and after final fax number for the organization where this application is assigned is (571) 273-8300. General information regarding this application and 
questions directed to matters of form and procedures may be directed to the PTO Contact 

Center/Inventors Assistance Center at (800) 786-9199/571-272-1000. Information regarding the status 

of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 

Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For questions on 

access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free).
	
	/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732